DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 1, 3, 6-7, 9-20 are pending
Claims 1, 14 and 20 were amended
Claims 2, 4-5 and 8 were cancelled
Claims 1, 3, 6-7, 9-20 are rejected under 35 USC § 101 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-20-2018, 3-13-2020 and 12-28, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1, 3, 6-7, 9-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, 3, 6-7, 9-20, they recite an abstract idea of message reduction, cross asset correlation and margining for a trading system. 
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a method for message reduction, cross asset correlation and margining for a trading system.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “calculating a first plurality of simulations for the each of the plurality of portfolios“; “performing a non-overlaid calculation by determining, … a single portfolio performance vector for each of the plurality of portfolios based on a portfolio specific model and results of the first plurality of simulations“; “calculating a second plurality of simulations for the each of the plurality of portfolios“; “performing an overlaid calculation by: determining… a joint portfolio performance vector for the plurality of portfolios based on portfolio specific models and results of the second plurality of simulations“; “determining… for each portfolio, a portfolio specific scalar based on the single portfolio performance vector and the joint portfolio performance vector“; “generating a plurality of messages that separate the overlaid calculation from the non- overlaid calculation for an initial margin for the plurality of portfolios based on the portfolio specific model and the portfolio specific scalar, wherein the number of the plurality of messages for the trading system is reduced for margin requirements due to the portfolio specific model and the portfolio specific scalar”; “wherein as asset class margin (k) for an asset class (k) is calculated according to: k = Percentile (P&L), wherein Percentile is a function that returns a margin value for the asset class margin (k) according to a probability distribution for a profit and loss derived from the first plurality of simulations”; “wherein the joint margin (joint) is calculated according to: joint = Percentile (P&L), wherein Percentile is a function that returns a margin value for the joint asset margin (joint) according to a probability distribution for the profit and loss (P&L) derived from the second plurality of simulations“; and “wherein a reduced initial margin (IM) is calculated according to: IM = k  - wk *joint, wherein the asset class margin (k) is reduced by a contribution wk portion of the joint asset margin (joint)2 wherein the reduced IM decreases a computation time for the trading system to process the plurality of portfolios“; belongs to the grouping of mental processes under concepts performed in the human mind including evaluation as it recites an abstract idea of message reduction, cross asset correlation and margining for a trading system. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic practices including mitigating risk as it recites an abstract idea of message reduction, cross asset correlation and margining for a trading system.  (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “A computer implemented method in a cross asset correlation and margining for a trading system”; and “by the processor”; that amount to mere use a computer as a tool to perform an abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claim 1 recites: “receiving, by a processor, portfolio data for a plurality of portfolios”; amounting to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 1 recites: “A computer implemented method in a cross asset correlation and margining for a trading system”; and “by the processor”; that amount to mere use a computer as a tool to perform an abstract idea. (refer to MPEP 2106.05(f)). 
In addition claim 1 recites: “receiving, by a processor, portfolio data for a plurality of portfolios”; amounting to additional insignificant extra solution activities to the judicial exception specific to data gathering.  (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept significantly more than the abstract idea, and hence the claim is ineligible.

Independent Claim 14 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 14 recites a  non-transitory computer readable medium storing processor- issuable instructions, executed by at least one processor, for message reduction, cross asset correlation and margining for a trading system.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “perform a non-overlaid calculation by: calculating “; “calculating a second asset model“; “perform a non-overlaid calculation by: calculating   a third performance vector based on a third asset model for cross asset correlation for the first asset and the second asset“; “calculate a plurality of messages that separate the overlaid calculation from the non-overlaid calculation for a margin requirement based on the first performance vector, the second performance vector and the third performance vector, wherein a quantity for the plurality of messages is reduced for the margin requirement calculation due to the first performance vector, the second performance vector and the third performance vector“; “wherein as asset class margin (k) for an asset class (Ak) is calculated according to: k = Percentile (P&L), wherein Percentile is a function that returns a margin value for the asset class margin (joint)  according to a probability distribution for a profit and loss derived from one or more simulations“; “wherein the joint margin (joint)  is calculated according to: joint = Percentile (P&L), wherein Percentile is a function that returns a margin value for the joint asset margin (joint)  according to a probability distribution for the profit and loss (P&L) derived from the one or more simulations”; “wherein a reduced initial margin (IM) is calculated according to: IM = k  - wk *joint, wherein the asset class margin (k) is reduced by a contribution wk portion of the joint asset margin (joint)2 wherein the reduced IM decreases a computation time for the trading system to process the plurality of portfolios.”; belongs to the grouping of mental processes under concepts performed in the human mind including evaluation as it recites an abstract idea of message reduction, cross asset correlation and margining for a trading system. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic practices including mitigating risk as it recites an abstract idea of message reduction, cross asset correlation and margining for a trading system.  (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “A non-transitory computer readable medium storing processor- issuable instructions that, when executed by at least one processor”; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claim 1 recites: “receive, at a trading system, portfolio data for a plurality of asset classifications”; amounting to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 1 recites: “A non-transitory computer readable medium storing processor- issuable instructions that, when executed by at least one processor”; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition claim 1 recites: “receive, at a trading system, portfolio data for a plurality of asset classifications”; amounting to additional insignificant extra solution activities to the judicial exception specific to data gathering.  (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept significantly more than the abstract idea, and hence the claim is ineligible.

Independent Claim 20 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 20 recites a system for message reduction, cross asset correlation and margining for a trading system.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “perform a non-overlaid calculation by calculating   a single portfolio performance vector for each of the plurality of portfolios based on a portfolio specific model“; “perform an overlaid calculation by: calculating “; “calculating “; “generate a plurality of messages that separate the overlaid calculation from the non- overlaid calculation for an initial margin for the plurality of portfolios based on the portfolio specific model and the portfolio specific scalar“; “wherein as asset class margin (k) for an asset class (k) is calculated according to: joint = Percentile (P&L), wherein Percentile is a function that returns a margin value for the asset class margin (k) according to a probability distribution for a profit and loss derived from a first plurality of simulations for the portfolio data“; “wherein the joint margin (joint) is calculated according to: joint = Percentile (P&L), wherein Percentile is a function that returns a margin value for the joint asset margin (joint) according to a probability distribution for the profit and loss (P&L) derived from a second plurality of simulations for the portfolio data”; “wherein a reduced initial margin (IM) is calculated according to: IM = k  - wk *joint, wherein the asset class margin (k) is reduced by a contribution wk portion of the joint asset margin (joint)2 wherein the reduced IM decreases a computation time for the trading system to process the plurality of portfolios”; belongs to the grouping of mental processes under concepts performed in the human mind including evaluation as it recites an abstract idea of message reduction, cross asset correlation and margining for a trading system. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic practices including mitigating risk as it recites an abstract idea of message reduction, cross asset correlation and margining for a trading system.  (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “a memory”; and “a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory, execution of the instructions causing the processor to receive portfolio data for a plurality of portfolios”; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 1 recites: “a memory”; and “a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory, execution of the instructions causing the processor to receive portfolio data for a plurality of portfolios”; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly the claim does not provide an inventive concept significantly more than the abstract idea, and hence the claim is ineligible.

Claims 3, 6-7, 9-13 dependent on claim 1 and claims 15-19 dependent on claim 14 are rejected under 35 U.S.C 101 based on a similar rationale as claims 1 and 14 respectively. Additional elements in dependent claims 3, 6-7, 9-13, 15-19 do not provide further limitations on their respective independent claims that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 3 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “calculating a first margin value for each of the first plurality of simulations; and calculating a second margin value for each of the second plurality of simulations”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, by calculating a first margin value for each of the first plurality of simulations; and calculating a second margin value for each of the second plurality of simulations without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the Percentile returns the P&L according to a probability (P): P (X> joint ) = 1 – CF, wherein CF is a confidence level”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, whereby the Percentile returns the P&L according to a probability (P): P (X> joint ) = 1 – CF, wherein CF is a confidence level without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “, wherein an offset () for a joint distribution for the first margin and the second margin is calculated according to: joint /            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            K
                        
                    
                    
                        i
                    
                
            
        ”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, whereby an offset () for a joint distribution for the first margin and the second margin is calculated according to: joint /            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            K
                        
                    
                    
                        i
                    
                
            
         without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the plurality of portfolios includes at least one portfolio of a first classification and at least one portfolio of a second classification, wherein the joint portfolio performance vector includes values for the first classification and values for the second classification”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, whereby the plurality of portfolios includes at least one portfolio of a first classification and at least one portfolio of a second classification, wherein the joint portfolio performance vector includes values for the first classification and values for the second classification without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “generating an instruction that does not move at least one position from the plurality of portfolios, wherein a single portfolio risk calculated from the single portfolio performance vector would indicate movement of the at least one position of the plurality of portfolios”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, by generating an instruction that does not move at least one position from the plurality of portfolios, wherein a single portfolio risk calculated from the single portfolio performance vector would indicate movement of the at least one position of the plurality of portfolios without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the portfolio risk based on the portfolio specific model and the portfolio specific scalar is independent of a delta value for assets of the plurality of portfolios”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, whereby the portfolio risk based on the portfolio specific model and the portfolio specific scalar is independent of a delta value for assets of the plurality of portfolios without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 11, merely adds to the abstract idea of claim 1.  By reciting “wherein the delta value is a change in one or more assets compared to a change in a price of a derivative associated with the one or more assets”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, whereby the delta value is a change in one or more assets compared to a change in a price of a derivative associated with the one or more assets without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 13 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “calculating a first allocation of the portfolio risk for a first asset of the plurality of portfolio based on an initial margin for the first asset; and calculating a second allocation of the portfolio risk for a second asset of the plurality of portfolio based on an initial margin for the second asset, wherein a sum of the first allocation and the allocation corresponds to the portfolio risk”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, by calculating a first allocation of the portfolio risk for a first asset of the plurality of portfolio based on an initial margin for the first asset; and calculating a second allocation of the portfolio risk for a second asset of the plurality of portfolio based on an initial margin for the second asset, wherein a sum of the first allocation and the allocation corresponds to the portfolio risk without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “modify a portfolio risk based on the margin requirement”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, by modifying a portfolio risk based on the margin requirement without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 16 dependent on claim 15, merely adds to the abstract idea of claim 14.  By reciting “wherein the portfolio risk based on a portfolio specific model and the margin requirement is independent of a delta value for assets of the plurality of portfolios”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, whereby the portfolio risk based on a portfolio specific model and the margin requirement is independent of a delta value for assets of the plurality of portfolios without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 17 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “calculate simulations for the cross asset correlation for the first asset and the second asset, wherein the third performance vector comprises results from the third plurality of simulations”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, by calculating simulations for the cross asset correlation for the first asset and the second asset, wherein the third performance vector comprises results from the third plurality of simulations without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 18 dependent on claim 17, merely adds to the abstract idea of claim 14.  By reciting “calculate a first margin value for the first plurality of simulations; calculate a second margin value for the second plurality of simulations; calculate a third margin value for the third plurality of simulations”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, by calculating a first margin value for the first plurality of simulations; a second margin value for the second plurality of simulations; and a third margin value for the third plurality of simulations without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 19 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “generate an instruction that does not move at least one position from a plurality of portfolios, wherein a single portfolio risk calculated from the first performance vector and the second performance vector would indicate movement of the at least one position of the plurality of portfolios”; it adds to the abstract idea of message reduction, cross asset correlation and margining for a trading system, by generating an instruction that does not move at least one position from a plurality of portfolios, wherein a single portfolio risk calculated from the first performance vector and the second performance vector would indicate movement of the at least one position of the plurality of portfolios without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. (FP 7.37)

Claims 1, 3, 6-7, 9-20 are pending. Applicant amended claims 1, 14 and 20 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that the invention are not directed to an abstract idea but instead are directed to a novel improvement to a specific technology. In particular the Applicant argues that the claims do not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, e.g. when the human mind is not equipped to perform the claim limitations. Furthermore the Applicant argues that the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. The Applicant argues that instead the claims are specifically directed to a communications architecture for direct communication of electronic transaction reporting messages, over direct network connections, to a centralized data collection device via an electronic communications network by each of the participating transactional devices. The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. 
The Examiner disagrees. To start with whether the claim is directed or not to a novel improvement to a specific technology has no bearing on whether the claims are directed to an abstract idea. The analysis regarding that topic fall under the Step 2A- Prong Two analysis. 
Regarding whether the claims recite an abstract idea the Examiner re-states that the claims belong to the grouping of mental processes under concepts performed in the human mind including evaluation as they recite an abstract idea of message reduction, cross asset correlation and margining for a trading system. Alternatively they belong to the grouping of certain methods of organizing human activity under fundamental economic practices including mitigating risk as they recites an abstract idea of message reduction, cross asset correlation and margining for a trading system.  (refer to MPEP 2106.04(a)(2)). Accordingly this claims recites an abstract idea. The reason they belong to the grouping of mental processes is because all of the steps in independent claims 1, 14 and 20 can be accomplished, although tedious by pen and paper. Alternatively they belong to certain methods of organizing human activity under fundamental economic practices since the claims are directed to countering margin risk associated with financial portfolios by facilitating calculation, determination, generation, management, analysis and/or communications relating to margin requirements for one or more electronic trading systems. 
Step 2A Prong Two and Step 2B: Applicant argues that even if the claims are directed to an abstract idea they are integrated into a practical application since they are directed to an improved process for computing a margin requirement which enables the computation to be performed more efficiently by a computer. Furthermore the Applicant argues that even if the claims are directed to an abstract idea they recite significantly more than the judicial exception and thus provide an inventive concept. 
The Examiner disagrees. There are no additional elements in the claims that impose a meaningful limit on the abstract idea since the additional elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the additional insignificant extra solution activities to the judicial exception are specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition the additional elements of the claim do not provide an inventive concept since the additional elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the additional insignificant extra solution activities to the judicial exception are specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept significantly more than the abstract idea, and hence the claim is ineligible.
  
In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1, 3, 6-7, 9-20 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691